Exhibit 10.1 UNITED STATES DEPARTMENT OF THE TREASURY 1500 Pennsylvania Avenue, NW Washington, D.C. 20220 May 6, 2015 Ladies and Gentlemen: Reference is made to that certain letter agreement incorporating the Securities Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated as of October 2, 2009, between the United States Department of the Treasury (the “Investor”) and the company set forth on Schedule A hereto (the “Company”).Further reference is made to that certain underwriting agreement (the “Underwriting Agreement”), dated as of July 23, 2012, pursuant to which the Investorsold its Preferred Share investment in the Company (the “Preferred Share Resale”).Capitalized terms used but not defined herein shall have the meanings assigned to them in the Securities Purchase Agreement. The Investor completed the Preferred Share Resale of all of the Preferred Shares issued to the Investor pursuant to the Underwriting Agreement on the date set forth on Schedule A hereto.Following such time, the Company, in accordance with the Securities Purchase Agreement, delivered a Warrant Repurchase Notice dated as of the date set forth on ScheduleA hereto to the Investor.In connection with the consummation, on the date hereof, of the repurchase of the Warrant by the Company from the Investor, as contemplated by the Warrant Repurchase Notice and Section4.9 of the Securities Purchase Agreement: (a)The Company hereby acknowledges receipt from the Investor of the Warrant; and (b)The Investor hereby acknowledges receipt from the Company of a wire transfer to the account of the Investor set forth on ScheduleA hereto in immediately available funds of the aggregate purchase price set forth on ScheduleA hereto, representing payment in full for the Warrant, determined in accordance with Section4.9 of the Securities Purchase Agreement. This letter agreement will be governed by and construed in accordance with the federal law of the United States if and to the extent such law is applicable, and otherwise in accordance with the laws of the State of NewYork applicable to contracts made and to be performed entirely within such State. This letter agreement may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts will together constitute the same agreement.Executed signature pages to this letter agreement may be delivered by facsimile and such facsimiles will be deemed sufficient as if actual signature pages had been delivered. Exhibit 10.1 In witness whereof, the parties have duly executed this letter agreement as of the date first written above. UNITED STATES DEPARTMENT OF THE TREASURY By:/s/ Trevor Montano Name:Trevor Montano Title:Chief Investment Officer PREMIER FINANCIAL BANCORP, INC. By:/s/ Brien M. Chase Name: Brien M. Chase Title:Senior Vice President and Chief Financial Officer [UST 1078: Cross Receipt for May 6, 2015 Repurchase of Warrant by Premier Financial Bancorp, Inc.] Exhibit 10.1 SCHEDULE A Company Information: Name of the Company:Premier Financial Bancorp, Inc. Corporate or other organizational form of the Company: Corporation Jurisdiction of organization of the Company: Kentucky Information related to the Preferred Share Resale: Date of Treasury’s sale of 22,252 shares of the Preferred Shares:August 10, 2012 Terms of the Warrant Repurchase: Date of Warrant Repurchase Notice:April 24, 2015 Aggregate purchase price for the Warrant:$5,675,000.00 Investor wire information for payment of purchase price for the Warrant: [REDACTED]
